Citation Nr: 0119587	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  97-23 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for soft tissue sarcoma as 
secondary to Agent Orange (AO) exposure.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from June 1969 to June 1973.

The current appeal arose from an April 1997 rating 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  The RO denied 
entitlement to service connection for soft tissue sarcoma.  

In April 1998 the RO reduced the evaluation for post-
traumatic stress disorder (PTSD) from 10 percent to 
noncompensable prospectively effective July 1, 1998

The veteran provided oral testimony before a Hearing Officer 
at the RO in July 1999, a transcript of which has been 
associated with the claims file.  During the hearing the 
veteran and his representative expressed disagreement with 
the April 1998 RO reduction in the evaluation for PTSD; of 
course the rating decision referred to was more than one year 
prior (April 1998).  Testimony was taken on the claim of 
restoration of the prior compensable evaluation for PTSD.

In September 2000 the Decision Review Officer restored the 
prior 10 percent evaluation for PTSD effective through 
November 30, 2000.  A notice of disagreement has not been 
submitted in response to the foregoing determination, and 
such issue is not considered part of the current appellate 
review.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  Soft tissue sarcoma was not shown in service.

2.  Soft tissue sarcoma is not shown by the evidence of 
record.


CONCLUSION OF LAW

Soft tissue sarcoma was not incurred in or aggravated by 
active service as secondary to AO exposure.  38 U.S.C.A. § 
1110 (West 1991), Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 38 
C.F.R. § 3.303, 3.304, 3.307(a)(6) and (d), 3.309(e) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service records show that the veteran served in Vietnam from 
November 1969 to November 1970.  

At the time of enlistment, in March 1969, the medical 
examination revealed no defects or abnormalities.  The report 
of medical examination completed in April 1973, in connection 
with discharge, revealed no abnormalities.  

In September 1993 the veteran claimed digestive problems as 
secondary to AO exposure.

A June 1994 VA AO examination was negative for any evidence 
of soft tissue sarcoma.

In July 1994 the RO denied entitlement to service connection 
for gastritis as secondary to AO exposure.

Associated with the claims file is a pathology report from 
Saint Paul Medical Center dated in May 1995, which shows the 
final diagnosis of a colonscopic rectal biopsy was benign 
hyperplastic polyp x2 (PAS #4).  

In October 1995 the RO granted entitlement to service 
connection for PTSD based on stressors related to duty in 
Vietnam, and assigned a 10 percent evaluation effective 
January 24, 1995.

In August 1996 the veteran filed a claim of entitlement to 
service connection for soft tissue sarcoma as secondary to AO 
exposure.

An April 1997 VA AO examination revealed no evidence of soft 
tissue sarcoma. 

The veteran submitted a photocopy of an X-ray taken in May 
1999.  The photocopy is not identifiable and contains no 
diagnosis.  

The veteran provided oral testimony before a Decision Review 
Officer at the RO in July 1999, a transcript of which has 
been associated with the claims file.  During his personal 
hearing, he testified that he had a benign growth removed at 
a private medical facility.  No medical professional had 
associated his growth with AO exposure, but rather his VA 
representative diagnosed soft tissue sarcoma.  


Criteria 

General Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

However, continuous service for 90 days or more during a 
period of war, and post-service development of a presumptive 
disease to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
C.F.R. §§ 3.307, 3.309 (2000).

Special AO Criteria

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. § 
3.309(e) (2000) will be considered to have been incurred in 
service under the circumstances outlined in that section, 
even though there is no evidence of such disease during such 
period of service.  38 C.F.R. § 3.307(a) (2000).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309)e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to established that the 
veteran was not exposed to any such agent during that 
service.

The last date on which such a veteran shall be presumed to 
have been exposed to an herbicide agent shall be the last 
date on which he or she serve din the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.  Service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during such 
active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there was no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneiform disease 
consistent with chloracne; Hodgkin's disease; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; Porphyria 
cutanea tarda; Prostate cancer; Multiple myeloma; Respiratory 
cancers (cancers of the lung, bronchus, larynx or trachea); 
or Soft tissue sarcoma.  38 C.F.R. § 3.309(e) (2000).

The term "soft-tissue sarcoma" includes 
the following: Adult fibrosarcoma, 
dermatofibrosarcoma protuberans, 
malignant fibrous histiocytoma, 
liposarcoma, leiomyosarcoma, epithelioid 
leiomyosarcoma (malignant 
leiomyoblastoma), rhabdomyosarcoma, 
ectomesenchymoma, angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma), 
proliferating (systemic) 
angioendotheliomatosis, malignant glomus 
tumor, malignant hemangiopericytoma, 
synovial sarcoma (malignant synovioma), 
malignant giant cell tumor of tendon 
sheath, malignant schwannoma, including 
malignant schwannoma with 
rhabdomyoblastic differentiation 
(malignant Triton tumor), glandular and 
epithelioid malignant schwannomas, 
malignant mesenchymoma, malignant 
granular cell tumor, alveolar soft part 
sarcoma, epithelioid sarcoma, clear cell 
sarcoma of tendons and aponeuroses, 
extraskeletal Ewing's sarcoma, congenital 
and infantile fibrosarcoma, malignant 
ganglioneuroma

For purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to a 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e) (2000).

These diseases shall become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other disease consistent with chloracne, and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) 
(2000).

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in Sec. 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 C.F.R. 
§ 3.307(d).

The Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  59 Fed. Reg. 
57589 (1996) (codified at 38 C.F.R. §§ 3.307, 3.309(2000).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Court of Appeals) determined 
that the Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (1994).  
Competent medical evidence is required where the issue 
involves medical causation.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

In McCartt v. West, 12 Vet. App. 164 (1999), the Court held 
that a veteran is not entitled to presumptive herbicide 
exposure solely on the basis of having served on the Republic 
of Vietnam.  The Court held that both service in the Republic 
of Vietnam during the designated time period and the 
establishment of one of the listed diseases is required in 
order to establish entitlement to the in service presumption 
of exposure to an herbicide agent.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).


Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  Karnas v. Derwinski, 1 Vet. App. 308 (1991) 
(where law or regulation changes after the claim has been 
filed or reopened and before the administrative or judicial 
process has been concluded, the version more favorable to the 
veteran applies).

On November 9, 2000, the President signed into law the VCAA 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of VA with 
respect to the duty to assist and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order).

The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claim, 
including any relevant records adequately identified by him 
as well as authorized by him to be obtained.  VCAA of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. § 5103A(b)); see also McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub. nom, Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).


In addition, the Board finds that the veteran has been 
notified of the evidence necessary to complete his claim.  
The RO informed him of the evidence needed to support his 
claim via the April 1997 rating decision, correspondence, and 
supplemental statements of the case on file.  Those documents 
have informed the veteran of the substance of the 
requirements for service connection for soft tissue sarcoma 
as secondary to AO exposure, and the rationale for not 
granting the claim.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new law.  As set forth above, VA has already met all 
obligations to the veteran under this new law.  Moreover, the 
veteran has been offered the opportunity to submit evidence 
and argument on the merits of the issue on appeal, and has 
done so.  

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand of 
his claim for adjudication by the RO under the new law would 
only serve to further delay resolution of his claims.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 239 F.3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F.3d 1477 (Fed. Cir. 1997) (and cases cited 
therein).




The service medical records, including all formal 
examinations, contain no complaints, signs, symptoms, or 
treatment that could possibly be reflective of soft tissue 
sarcoma, a disorder not diagnosed in service.  A review of 
the post service dated medical evidence of record also result 
sin the same observation.  The accumulated medical evidence, 
both VA and private, is negative for any evidence or 
diagnosis of soft tissue sarcoma.

The veteran and his representative have argued that the 
veteran does indeed have soft tissue sarcoma on the basis of 
exposure to AO in service.  The Board notes that presumptive 
service connection for soft tissue sarcoma associated with AO 
exposure, under 38 C.F.R. 3.309(e) is not warranted as there 
is no record of any of the soft tissue sarcomas listed in 
that section.  See 38 C.F.R. § 3.309(e) (2000).  

Absent objective and competent evidence of some disease or 
disability for which service connection might be granted on a 
presumptive basis, the veteran is not entitled to the in-
service presumption of exposure to an herbicide agent or to 
presumptive service connection.  See McCartt v. West, 12 Vet. 
App. 164 (1999).

The Board reiterates the basic three requirements for 
prevailing on a direct claim for service connection: (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and, (3) medical 
evidence of a nexus between the claimed inservice injury or 
disease and a current disability.  See Hickson, supra.

The Board continues to note that any claim for service 
connection for a disability, no matter what the theory upon 
which entitlement is based, must be accompanied by evidence, 
which establishes that the claimant currently has the claimed 
disability. In this case, the record contains no diagnosis 
for soft tissue sarcoma.  





In the absence of medical evidence of a current disability 
the claim of entitlement to service connection must be 
denied.  Hickson, supra.  As the veteran is not shown to have 
soft tissue sarcoma related to his period of service, there 
exists no basis upon which to predicate a grant of 
entitlement to service connection.  Hickson, supra.

The veteran's own opinions and statements linking a claimed 
disability to AO exposure in are not competent evidence in 
this case.  While a lay person is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, such a lay person is not competent to make 
a medical diagnosis or render a medical opinion, which 
relates a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has a disability, which is related to a disease or 
injury incurred during service.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim.  See Graves v. Brown 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for soft tissue sarcoma as 
secondary to AO exposure.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).



ORDER

Entitlement to service connection for soft tissue sarcoma as 
secondary to AO exposure is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

